third party communication date of communication month dd yyyy cca_2015042709443757 id uilc number release date from sent monday date am to cc bcc subject re ------------------------- all of these e-mails should include------------------------ who is ------------reviewer on the matter i would only add that the whole point of a subsection b superpriority is to cede ftl priority even after an nftl is filed to the various persons listed the b superpriority depends on nothing more than a lack of actual knowledge assuming the other elements are met eg that the person is a bank for purposes of sec_581 that the account is secured under local law that it is the correct type account etc ----------------------- if the service had what --------and - discussed is how these cases really need factual development levied on the customer whose indebtedness was reflected by the account receivable then the customer would have personal liability plus a potential penalty to the extent that it fails to honor the levy and instead gives the money directly to the taxpayer but once the money was given to the taxpayer and in this case there was no levy the taxpayer had no obligation to do anything with the money barring bankruptcy or a receivership etc even if the government has an interest in property taxpayers have no obligation to pay one creditor ahead of another moreover even if the money came from a gift ie a source that was unencumbered by the ftl as opposed to the customer’s account receivable ie a source encumbered by the ftl the ftl would still encumber such property or rights to property in the hands of the taxpayer because it would simply be after-acquired property under mcdermott sp so the fact that the money came from the accounts_receivable is in some respects a red herring the same loss of government priority happens anytime a taxpayer deposits money into a b secured account so --------was going to flesh out the facts a bit i think to support some tracing argument i am happy to assist if when we get something in writing regards ----------------------- ---------------------------
